
	
		III
		111th CONGRESS
		2d Session
		S. RES. 529
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2010
			Mrs. Gillibrand (for
			 herself, Mr. Burris,
			 Mrs. Boxer, Mr.
			 Brown of Ohio, Mr. Casey,
			 Mr. Levin, Mr.
			 Brownback, Mr. Menendez,
			 Mr. Nelson of Florida,
			 Mr. Schumer, and
			 Ms. Collins) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the life and achievements of
		  Lena Mary Calhoun Horne and honoring her for her triumphs against racial
		  discrimination and her steadfast commitment to the civil rights of all
		  people.
	
	
		Whereas Lena Mary Calhoun Horne was a trail-blazing
			 performing artist whose life exemplified her commitment to social justice,
			 peace, and civil rights;
		Whereas Ms. Horne was born in Brooklyn, New York on June
			 30, 1917, and joined the chorus of the famed Cotton Club in Harlem at the age
			 of 16 and debuted on Broadway one year later in the musical ‘‘Dance With Your
			 Gods’’ (1934);
		Whereas during the 1940s, Ms. Horne was one of the first
			 African American women to perform with a white band ensemble, the first black
			 performer to play the Copacabana nightclub, and among the first African
			 Americans to sign a long-term Hollywood film studio contract, garnering her
			 roles in a host of films, including ‘‘Thousands Cheer’’ (1943), ‘‘Broadway
			 Rhythm’’ (1944), ‘‘Two Girls and a Sailor’’ (1944), and ‘‘Ziegfeld Follies’’
			 (1946);
		Whereas her rendition of the title song to the 1943 film
			 ‘‘Stormy Weather’’ became a major hit and among her signature pieces, which
			 also included ‘‘Deed I Do’’, ‘‘As Long As I Live’’, and Cole Porter’s ‘‘Just
			 One of Those Things’’;
		Whereas Ms. Horne recorded prolifically into the 1990s and
			 the record ‘‘Lena Horne at the Waldorf-Astoria’’ became the best-selling album
			 by a female singer in RCA Victor’s history;
		Whereas Ms. Horne earned four Grammy Awards during the
			 course of her career, including the Recording Academy’s Lifetime Achievement
			 Award in 1989, a National Association for the Advancement of Colored People
			 Image Award in 1999, and a Kennedy Center Honor in 1984;
		Whereas Ms. Horne appeared extensively on television,
			 including specials with Harry Belafonte, Tony Bennett, numerous musical reviews
			 and variety shows, and appearances on programs like ‘‘Sesame Street’’ and ‘‘The
			 Cosby Show’’;
		Whereas she was nominated for her first Tony Award in 1957
			 for her role in the musical ‘‘Jamaica’’, and her 1981 one-woman Broadway show,
			 ‘‘Lena Horne: The Lady and Her Music’’, earned her a Tony Award, a Grammy
			 Award, and ran for more than 300 performances;
		Whereas despite Ms. Horne’s pioneering contract with MGM
			 studios, she was never featured in a leading role during the 1940s and 50s
			 because her films had to be reedited for theaters in Southern States that
			 proscribed films with black performers;
		Whereas Ms. Horne was outspoken in her fight for racial
			 equality;
		Whereas during World War II, she used her own money to
			 travel and entertain the troops;
		Whereas while Ms. Horne performed at Army camps for the
			 U.S.O., she became an outspoken critic of the treatment of African American
			 servicemen and refused to sing before segregated audiences and at venues in
			 which German Prisoners of War were seated in front of black soldiers;
		Whereas during the late 1940s, Ms. Horne sued a number of
			 restaurants and theaters for racial discrimination;
		Whereas Ms. Horne was only two years old when her
			 grandmother, suffragette, and civil rights activist Cora Calhoun enrolled her
			 as a member of the National Association for the Advancement of Colored People,
			 and she was an honorary member of the Delta Sigma Theta sorority and worked for
			 years with the Urban League;
		Whereas she participated in numerous civil rights rallies
			 and demonstrations – marching with Medgar Evers in Mississippi, performing at
			 rallies throughout the Nation for the National Council of Negro Women, and
			 taking part in the March on Washington in August 1963 at which the Rev. Martin
			 Luther King, Jr., delivered his ‘‘I Have a Dream’’ speech;
		Whereas her commitment to civil rights and political views
			 may have resulted in her appearance on Hollywood ‘‘blacklists’’ during the
			 1950s;
		Whereas Ms. Horne worked with Eleanor Roosevelt to pass
			 antilynching legislation;
		Whereas with her wide musical range and consummate
			 professionalism, she rose beyond Hollywood’s stereotypical portrayals of
			 African American as maids, butlers, and African natives; and
		Whereas her poise, grace, and courage paved the way for
			 generations of women and African Americans: Now, therefore, be it
		
	
		That the Senate celebrates the life
			 and achievements of Lena Mary Calhoun Horne and honors her for her triumphs
			 against racial discrimination and her steadfast commitment to the civil rights
			 of all people.
		
